Title: Thomas Jefferson to John Nicholas, 28 November 1819
From: Jefferson, Thomas
To: Nicholas, John


					
						Sir
						
							Monticello
							Nov. 28. 19
						
					
					Your’s of the 25th is recieved. I have in vain endeavored to rack my memory for the recollection of the fact of Arnold’s letter to you, but am unable to recover a single trace of it. but altho’ this state of my memory cannot attest the fact, yet neither does it impeach it. many transactions of greater mark, even where they were my own, are so entirely obliterated from it by time and decay, that when mentioned to me by those who knew them well, they appear as if I had never before heard of them. I have not the files of the public papers to which you refer, & consequently no opportunity of consulting them.
					On the correspondence alluded to in your former letter I was silent in my answer; because, altho’ I remember the rumor, I did not think it right, on such ground to give uneasiness to any one & especially on a charge never judicially established, and which I could not have supported if called on.
					
					I regret the more the default of my memory in your case as it deprives me of an occasion of being useful to you. but to the laws of our nature we must bow and submit, and I can only add therefore the tender of my respectful salutations.
					
						
							Th: Jefferson
						
					
				